Title: From George Washington to Jonathan Boucher, 5 June 1771
From: Washington, George
To: Boucher, Jonathan

 

Mount Vernon, June 5th, 1771.

I should have set Mr Custis off for Annapolis as soon as I heard of your passing by (being very unwilling that he should loose any time from School that [is] possible to be avoided) but it was thought necessary to [keep] him till his cloaths could be Washd & got in readiness [to] take with him, which has detained him till now.—By him I send you £50 Maryld Curry the Sum wrote for [in] your last. Inclosing at the same time Doctr Stevenson’s letter and acct which I beg the favour of you to pay as soon as convenient, agreeable to his request.—The money thus receivd & paid, you will please to credit and charge according to the Rates which the different kinds of Specie pass in the respective Governments; otherwise I shoud be a considerable looser between 66⅓ & 20 pr Ct. the proportion which the two Currencies bear to Sterling, leaving a difference of 46⅓ between Virga & Maryland, when in Fact (with us upon this River, who receive Dollrs at 6/.) the real difference is only 25 pr Ct.—at ye utmost, 30.
In respect to the other matters contained in your Letter of the 9th Ulto I shall endeavour to be as explicit as I can. And first in regard to Mr Custis going to England.—My own Inclinations have always been strong in favour of his prosecuting the plan you formerly laid down for him—his Friends a good deal divided in theirs—some on acct of the expence; others, as being almost the last of a Family, think he shoud run no risks that are to be avoided—These opinions tho they are insufficient to biass my own Judgment in this matter (as I think the more conspicuous the point of view a man is to appear in, the more pains shoud be taken to enlarge his mind and qualify him for a useful Member of Society) yet they determined me in some measure not to appear sollicitous or forward in promoting it; but leave things a little more to their own workings, and to the turn and disposition of the Youth himself, after his Genius is a little more unfolded and he better able to have an opinion of his own.—In this state of mind I was, when your prospects of a change, & doubts [about] accompanying him, were communicated to me; which will have no small weight in turning the Scale; for, however desirable it may be to see him travel (if his Income shoud be

thought by the Genl Court sufficient to admit of the expence) under the care of a Gentleman who would endeavour to guard, & steer him clear of those follies & vices which youth almost imperceptably fall into, at the same time that he was Instilling into him taste for useful knowledge and Improvement, Yet I must own I should never wish to see him set out for England, at his time of Life recommended to the care of a merchant only—or to Embark on a Tour of the kind you proposed without a Conductor; as pleasure and dissipation without a kirb, would leave little room for study, & more than probably end in his Ruin: I am therefore more perplex’d than ever I was, & find the difficulty of giving a defenitive answer encreased by your doubts; and [can only] add, that when the period arrives at which you [think] it eligible for him to set out on a Tour of this [kind, it will] if it appears to be his own desire, upon a pro[bability of your intention] & your Inclination to accompany him, meet [with my] hearty concurrence, notwithstanding the ex[pense. Far]ther than this I do not think myself at liberty [to decide. I] conceive there is much greater circumspection to [be observed] by a Guardian than a natural Parent, who is only accountable to his own Conscience for his Conduct; whereas any faupas in a Guardian however well meant the Action, seldom fails to meet with malicious construction, and often subjects the Party to Inconvenience which is troublesome to get relieved from—This opinion of mine is not known to my Ward—He believes, for anything I know to the contrary, that his Trip to England is resolvd on—& I should be glad if his time was devoted to the Study of those useful Branches of Learning as will render him fit for it.
I very sincerely congratulate you on the prospect of your change, to a parish not far distant from this, & should be glad to see you soon confirmd in a Benifice equal to the full extent of your wishes.—Colo Colvil by his Will left the Legatees in England five years to put in their Claim & proove their Right; this time will not expire till the 8th day of Octr next—As to Mr Johnson’s Physick as he has been so obliging to provide it, you will be so [good as], when an oppertunity offers, to send it over; tho’ if [it be] some of the last, nothing is to be expected from it; th[at was] used without having in the smallest degree, the de[sired effect.]

I cannot conclude, without requesting [in the] most Importunate manner that all due attention [and considera]tion may be given to Jack’s Education—I fear [the progress] he has made in Classical knowledge has of la[te been] trifling; as I cannot discover that he is much [farther] in Latten than when he left Mr Magowan, know[s little] Arithmetick, and is quite ignorant of the Greek Language, which he had begun under the Tuition of that Gentleman; & therefore, as well as from some enquiries which I [have] lately made, apprehend, that he lacks that Attention which is necessary to advance him in his Studies—the Information which I have but Just come to the knowledge of has filled me with a sincere concern, not because of the expence attendg his Living in Annapolis were it 4 times as great; but on acct of the lost time which is never to be regained.—Duty & Inclination both prompt me to mention this matter to you, as I have his Improvement much at heart, and wd wittingly leave nothing unattempted on my part to see this accomplished.
I am with Mrs Washington’s Compliments [and] thanks for your attention to Jack in the Small Pox).
